Appeal by the defendant from a determination of the Supreme Court, Kings County (Garnett, J.), dated July 27, 2005, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the determination is affirmed, without costs or disbursements.
The Supreme Court did not improvidently exercise its discretion in declining to depart from the presumptive level three designation as determined by the risk assessment instrument. An examination of the record shows that the court considered the relevant factors (see People v Castleberry, 43 AD3d 1369, 1370 [2007], lv denied 9 NY3d 815 [2007]; cf., People v Hegazy, *90725 AD3d 675 [2006]; People v McGraw, 24 AD3d 525 [2005]; see also People v Mudd, 43 AD3d 1128 [2007], Iv denied 9 NY3d 817 [2008]; People v Galligan, 41 AD3d 683 [2007], Iv denied 9 NY3d 818 [2008]). Ritter, J.P., Florio, McCarthy and Dickerson, JJ., concur.